Citation Nr: 0508874	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  96-19 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Evaluation of hepatitis C, currently rated as 30 percent 
disabling.

2.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease, status post bypass graft surgery, due 
to nicotine dependence.

3.  Entitlement to service connection for a gastric ulcer 
condition due to nicotine dependence.

4.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for depression.

5.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for bilateral hearing loss disability as 
related to hepatitis C and Interferon treatment.

6.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for benign prostatic hypertrophy.

7.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted benefits under the provisions of 38 
U.S.C.A. § 1151 for hepatitis C and assigned a non-
compensable rating effective March 1992.  Also, the RO denied 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
benign prostatic hypertrophy.  The veteran perfected an 
appeal.  

In an April 1998 rating decision, service connection for 
arteriosclerotic cardiovascular disease, status post bypass 
graft surgery, due to nicotine dependence was denied.  
Service connection for gastric ulcers and depression was 
denied.  The veteran perfected an appeal.  

In a July 1999 rating decision, the rating for hepatitis C 
was increased to 30 percent effective December 1997.  In July 
1999, benefits under the provisions of 38 U.S.C.A. § 1151 for 
bilateral hearing loss disability and diabetes mellitus were 
denied.  The veteran perfected an appeal.  

In July 2003, the Board remanded this case.  

The issue of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for bilateral hearing loss disability as 
related to perforation of the left ear is referred to the 
Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for diabetes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hepatitis C has caused moderate liver 
damage with disabling recurrent episodes of gastrointestinal 
disturbance, and fatigue, but is has not caused marked liver 
damage or near-constant debilitating symptoms.

2.  Arteriosclerotic cardiovascular disease, status post 
bypass graft surgery, and gastric ulcer disability are not 
attributable to tobacco use by the veteran during active 
service.

3.  The veteran does not have a diagnosis of nicotine 
dependence.

4.  The veteran has major depression which is attributable to 
his hepatitis C.

5.  VA treatment for hepatitis C to include Interferon use 
did not result in additional hearing loss disability.

6.  VA surgical treatment did not result in additional 
disability, benign prostatic hypertrophy.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent rating for 
hepatitis C are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7345 (2000).  

2.  Arteriosclerotic cardiovascular disease, status post 
bypass graft surgery, is not the result of in-service tobacco 
use or nicotine dependence.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2004).

3.  A gastric ulcer disability, is not the result of in-
service tobacco use or nicotine dependence.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2004).

4.  The criteria for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for major depression have 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(effective for claims filed as of October 1, 1997).

5.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for bilateral hearing 
loss disability have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (effective for claims filed as of 
October 1, 1997).

6.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for benign prostatic 
hypertrophy have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an October 2003 letter from the RO to the veteran.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  He was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veteran Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The January 2004 
supplemental statement of the case constituted subsequent 
process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the veteran has submitted additional 
evidence without prior AOJ review.  This evidence 
necessitates a remand for issues 6 though 8.  However, it is 
duplicative or does not relate to the remaining issues which 
are being decided herein.  Thus, the veteran is not 
prejudiced thereby.  

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 




Background

In June 1979, the veteran underwent left heart catherization 
by VA.  During that procedure, a catheter was inserted into 
his bladder.  March through May 1983 private records showed 
that the veteran had had urinary problems since 1979 and had 
chronic bacterial prostatitis.  Private April 1983 records 
showed normal kidney functioning.  In June 1984, the veteran 
underwent coronary bypass grafting by VA.  October to 
November 1984 records showed increased liver function tests.  
January 1985 VA records showed that the veteran had chronic 
prostatitis.  

August 1991 records reflected that hepatitis C studies were 
positive for hepatitis C.  In August 1991 VA medical records, 
it was noted that the veteran had been a smoker in the past, 
but had quit 13 years ago.  In April 1992, it was indicated 
that the veteran had a history of prostatitis and had 
gastroesophageal reflux disease (GERD).  Barrett's esophagus 
was also shown.  Esophagitis was diagnosed.  In April 1992, 
the veteran was also seen at the urology clinic.  It was 
noted that urinary testing over the years were normal.  It 
was stated that the veteran had had chronic prostatitis for 
12-13 years.  Secretions of the prostate were negative for 
signs of infection.  In June 1992, it was noted that the 
veteran had a slightly tender prostate.  

In June 1992, the veteran was examined by Z.L., M.D.  At that 
time, it was noted that the veteran had hepatitis, by 
history, with no apparent residuals.  It was also noted that 
the veteran had had hematuria, but past genitourinary workups 
were unremarkable.  

In June 1992, it was noted that the veteran had quit smoking 
in 1979.  Subsequently, lay statements were received.  E.L., 
a buddy from service and thereafter, stated that the veteran 
smoked during service and after service until his 1979 heart 
procedure.  W.L., a friend who visited the veteran in 
California when the veteran was in the service, stated that 
he knew that the veteran smoked during and after service and 
then quit when he had his first heart procedure.  T.B., the 
veteran's sister in law, stated the same, that the veteran 
smoked during service, thereafter, and then quit when he had 
his heart procedure in 1979.  

In August 1992, VA records showed chronic prostatitis.  Acute 
gastritis secondary to Vibramycin therapy (for the 
prostatitis) was also noted with chronic underlying 
gastritis.  A history of peptic ulcer disease was indicated.  

A November 1992 liver biopsy revealed chronic active 
hepatitis as well as small and large cell steatosis.  

In a September 1993 statement, the Director of the VA Medical 
Center in Salt Lake City stated the following.  In June 1984, 
the veteran underwent a coronary artery bypass grafting 
procedure during which he required 8 units of blood.  Three 
months later, his liver function test were elevated.  
Thereafter, additional testing was negative.  However, the 
next year, his mild elevation in liver function test 
persisted.  In 1991, a test for hepatitis C was performed 
which yielded positive results.  In November 1992, the liver 
biopsy was performed.  A few months later, the veteran was 
started on Interferon, an anti-viral agent that can help 
control, but not cure, hepatitis C.  In sum, it was concluded 
that the veteran may have contracted hepatitis C from blood 
transfusions during his June 1984 surgery.  

In November 1993, a VA Chief of Surgical Services provided 
the following opinion.  The examiner indicated that he had 
reviewed pertinent records.  It was indicated that the 
veteran underwent coronary artery bypass surgery in June 
1979.  At that time, a catheter was inserted into the 
veteran's bladder during surgery and was left in for several 
days.  In September 1980, the veteran had a cystoscopy which 
showed posterior urethritis.  In June 1984, a second coronary 
artery bypass graft was done.  A catheter was inserted into 
the bladder and was removed three days later.  In April 1992, 
the veteran reported to the urology clinic.  It was noted 
that urinary testing over the years were normal.  Secretions 
of the prostate were negative for signs of infection.  In 
June 1992, it was noted that the veteran had a slightly 
tender prostate.  It was indicated that catherization can 
cause acute and chronic bacterial prostatitis.  The length of 
time that the catheter is in place and the number of times 
that a catheter is required can establish a chronic bacterial 
prostatic infection.  The examiner did not find any history 
of recurrent urinary tract infections, the most common sign 
of chronic bacterial prostatitis.  It was noted that most men 
on rectal examination have a tender prostate and that this 
alone does not establish the diagnosis of prostatitis.  

In April 1994, it was noted that the veteran had been on 
Interferon for hepatitis C and had hearing loss.  A chronic 
urinary tract infection was also noted.  

In July 1994, an audiogram was conducted which showed hearing 
loss disability.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
55
55
LEFT
35
35
50
50
55

In August 1994, the veteran's claim for nicotine dependence 
was received.  

In September 1994, the veteran underwent a transurethral 
resection of the prostate performed for a tight bladder neck.  

In March 1995, the veteran was seen by the Southern Nevada 
Urology Group.  The veteran reported that he began having 
urinary problems after a 1979 catherization..  It was noted 
that in September 1994, the veteran had a transurethral 
resection of the bladder neck.  Currently, he had some 
decrease in stream, urinary leakage, and some incontinence.  

In March 1995 the veteran was afforded a VA genitourinary 
examination.  The examiner cited to prior VA records.  The 
examiner stated that the onset of the veteran's prostate 
symptoms began after his coronary artery bypass graft in 
1979.  It was noted that he had penile discharge 3 months 
later.  In 1982-1983, he was given antibiotics.  Later, he 
had surgery to enlarge his bladder.  The diagnosis was benign 
prostatic hypertrophy.  

In March 1995, the veteran was afforded an examination.  
Physical examination revealed that the veteran had abdominal 
discomfort noted to be esophagitis, food intolerance to spicy 
food, no vomiting, a moderate degree of pain, no anorexia, 
severe malaise, no weight loss, and constant generalized 
weakness.  The diagnosis was hepatitis C.  

In July 1995, the veteran was examined for hearing loss.  It 
was noted that the veteran had suffered a rather sudden onset 
of hearing loss on the left which then went to the right 
side.  Tinnitus was noted to be present as well as mild 
vertigo.  

In October 1995, the veteran was seen for GERD/Barrett's 
esophagus, noted to be under fairly good control.  

In October 1995, an audiogram was conducted which showed 
hearing loss disability.  At that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
50
50
LEFT
35
35
50
45
50

In April 1996, it was noted that the veteran's liver function 
tests had been in the upper limits of normal since 1993.  The 
veteran was provided information regarding diet.  

In August 1996, the veteran testified at a personal hearing 
at the RO.  At that time, the veteran reported that ever 
since contracting hepatitis C, he had had tiredness and 
weakness.  He related that some days he could not get out of 
bed or after a few hours, would have to return to bed.  He 
related that he was on Interferon treatment from 1993 which 
caused extreme aching.  He reported having a feeling as if he 
had the flu for 6 months.  During the treatment, he also 
reported that his right ear had hearing loss.  The veteran 
also related that he had mood swings and gastrointestinal 
problems with bloating and gas.  He related that he had been 
on dietary restriction since he was diagnosed because certain 
foods caused diarrhea.  He related that he was not taking 
medication for hepatitis C because there was no medication 
for it.  He reported that his fatigue caused problems with 
driving.  He stated that he took 3 to 4 naps per day.  In 
addition, he related that he had some memory loss.  With 
regard to his prostate problems, the veteran indicated that 
he had these problems due to his catherization in 1979.  He 
related that he had been on antibiotics to clear up his 
urinary tract infections.  

Thereafter, the veteran submitted periodical articles which 
discussed hepatitis C.  None of these articles included a 
personal review of the veteran.  

The veteran was afforded a VA digestive examination in March 
1997.  At that time, it was noted that the veteran had had a 
problems with increased gas and fatigue.  It was noted that 
he had a history of ulcers and had been plagued with GERD.  
The veteran related that he had had periodic abdominal pain 
since 1984; he could not tolerate spicy and greasy foods 
which caused diarrhea and he had daily gas; he reported a 
varied cycle of nausea; he related that he had only vomited 
true vomit a few times, but had a water brash phenomenon 2-3 
times a week; he reported having pain of a varying degree; he 
related that he had had anorexia since 1984 which was 
particularly worse when his liver enzymes were elevated; the 
veteran indicated that he had had malaise since 1984 with 
general fatigue and apathy which were also worse when his 
liver enzymes were elevated; he stated that he had 
generalized weakness; the examiner stated that there had been 
about an 8 pound weight loss over the past year.  The 
diagnosis was hepatitis C.  

In March 1997, the veteran was seen at the Gastroenterology 
Center of Nevada.  At that time, the veteran denied urinary 
problems.  The veteran reported abdominal discomfort, food 
intolerance, nausea, right upper quadrant pain, malaise, and 
fatigue.  The diagnostic impression was mild hepatocellular 
damage.  

Thereafter, correspondence was received from the veteran in 
which he stated that he had depression due to his hepatitis 
C.

In May 1997, the veteran was started again on Interferon and 
Ribaviron.  In June 1997, it was noted that the veteran's 
enzymes were normal.  It was noted that the veteran had pain, 
but no vomiting.  In August 1997, it was noted that testing 
showed hepatitis C.

In a January 1998 letter, J.H., M.D., stated that he had 
evaluated the veteran that day.  The physician indicated that 
the veteran told him that he had begun to smoke constantly 
while he was in service.  He gave a history of having been 
told be a superior officer of how to smoke properly.  He 
indicated that the veteran quit in 1979.  The physician 
stated that it was his opinion that smoking had contributed 
to the veteran's arteriosclerotic heart disease and had a 
negative influence on the veteran's peptic ulcer disease.  He 
recommended that consideration of disability based on service 
connected-smoking be afford the veteran.  

A February 1998 private ultrasound of the veteran's liver was 
unremarkable.  

In February 1998, the veteran was seen at the 
Gastroenterology Center of Nevada for GERD symptoms.  

In February 1998, the veteran was afforded a VA psychiatric 
examination.  The veteran related that he had extreme 
fatigue.  He also reported memory loss and lack of 
concentration.  Mental status examination resulted in a 
diagnosis of major depression, severe.  The Axis III 
diagnoses were coronary artery disease and hepatitis C and 
the Axis IV diagnoses included illness.  

In March 1998, the veteran was afforded an esophagus/hiatal 
hernia examination.  The veteran reported that he had 
dysphagia for solids and liquids 2-3 timely daily.  He 
related that he had pyrosis, heartburn, and frequent 
regurgitation of acidic taste, but Prilosec had helped.  The 
veteran stated that he had hematemesis several times a day or 
none a day.  The veteran indicated that he had reflux and 
regurgitation, especially at night, and had had dilations of 
the esophagus numerous times of the year.  The veteran 
reported that he had nausea and vomiting.  The veteran had 
lost 11 pounds in the past year.  The diagnosis was hiatal 
hernia with GERD, active.  

In March 1998, the veteran was afforded a stomach 
examination.  The veteran related that he had vomiting 2-3 
times per week.  He indicated that he had hematemesis 1-2 
times per week.  He reported that he had diarrhea 2-3 times 
per week.  He stated that he had episodes of colic every 
other day for 1-2 weeks with abdominal distension, nausea, 
and vomiting.  A weight loss of 11 pounds over the past year 
was noted.  There was no anemia.  The veteran had epigastric 
tenderness on palpation.  The diagnosis was gastric ulcer in 
remission.  

In March 1998, the veteran was afforded a VA liver 
examination.  The examiner referred to the other examinations 
for gastrointestinal symptoms.  It was noted that the veteran 
felt weak, depressed, and had excessive fatigue since the 
hepatitis C diagnosis.  It was indicated that the liver size 
was normal on ultrasound and on examination was normal size.  
Muscle strength appeared to be normal.  The diagnosis was 
hepatitis C, active.  

In July 1998, periodical evidence was received from the 
veteran regarding hepatitis C, in general.  

In November 1999, a VA record again noted that the veteran's 
liver biopsy had worsened and he had mild bridging fibrosis.  

VA records dated from August to April 2000 showed treatment 
for, in pertinent part, depression, hearing loss, hepatitis 
C, gastrointestinal problems, and diabetes mellitus.  It was 
noted that the veteran would be going on Rebetron for his 
hepatitis C.  

Thereafter, the veteran submitted periodical articles which 
showed possible etiological connections between smoking and 
hearing loss.  The veteran's personal case was not reviewed 
in the article.

A May 2001 VA record, it was noted that the veteran had 
reported hearing loss following Interferon treatment and that 
he possibly had sensorineural hearing loss secondary to 
Interferon treatment.  In an October 2001 notation, it was 
noted that the veteran had fibrosis on a 1999 liver biopsy 
and that it suggested an eventual progression to cirrhosis.  
A new treatment was discussed with the veteran involving 
PegIntron.  The examiner indicated that if a future biopsy 
showed rapid progression of the fibrosis, he would try to the 
new treatment.  Also, in October 1999, it was noted that the 
veteran had benign prostatic hypertrophy and urethral 
stricture.  He was scheduled for stricture dilation.  This 
procedure was performed the next month.  

Thereafter, periodical articles were received which addressed 
diabetes mellitus, cigarettes aggravating GERD, nicotine 
addiction, and about hepatitis C. 

In May 2002, the veteran reported that his fatigue, as 
related to hepatitis C, had worsened.  He also complained of 
abdominal gas and bloating with rare episodes of diarrhea.  
Dysphagia was indicated.  It was noted that the veteran's 
degree of liver damage was not that significant.  It was 
opined that it would most likely not develop into cirrhosis 
or liver failure.  Also, in May 2003, the veteran was seen 
for ear problems.  It was indicated that the veteran had a 
tympanostomy tube in his left ear.  The examiner stated that 
the veteran's prior otitis media had healed.  In June 2003, 
it was noted that the veteran had a perforated eardrum.  It 
was noted that the perforation occurred when the ventilation 
tube was removed.  

Records from 2002 to 2004 revealed treatment for the 
veteran's disabilities.  It was noted that the veteran had 
been on Rebetron for 6 months, but this treatment failed.  It 
was also noted that the veteran had had hearing loss since 
1993.  It was indicated that the veteran had diabetes 
mellitus II and was controlling it with diet.  Gastritis, 
Barrett's esophagus, and GERD were also noted.  Further, a 
history of urinary problems were documented.  In October 
2003, it was noted that the veteran had experienced hearing 
loss following Interferon treatment.  

In order to resolve whether the veteran had hearing loss 
disability due to his Interferon treatment since he had 
reported to his physicians that this was the case, he was 
afforded a VA examination which included a review of the 
claims file.  The veteran reported that he had noticed 
hearing loss since his first Interferon treatment.  It was 
noted that the June 2003 audiogram showed hearing loss 
disability.  At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
60
55
LEFT
40
50
60
60
55

The average in the right ear was 55 and in the left ear was 
50.  Speech audiometry revealed speech recognition ability of 
64 percent in the right ear and of 52 percent in the left 
ear.

The examiner noted that examination of the ears revealed a 
larger perforation in the left ear.  The veteran reported 
that this perforation occurred when a VA physician inserted a 
tube in this ear for negative middle ear pressure.  The 
veteran stated that it would never heal.  He indicated that a 
VA physician told him that the healing tissue from around the 
perforation was removed 

A current audiogram was performed.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
60
55
LEFT
55
60
80
75
70

The examiner indicated that the changes in the veteran's 
hearing were consistent with the perforation.  The examiner 
opined that the veteran's hearing loss disability was more 
likely than not unrelated to or aggravated by the veteran's 
hepatitis C or medications taken for it.  It was noted that 
the loss in part was due to the perforation.  

Thereafter, a periodical article discussed the side effects 
of Interferon and Ribaviron.  


Analysis


Evaluation of Hepatitis C

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation, the Board finds that some discussion 
of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  
In that case, the United States Court of Appeals for Veterans 
Claims (Court) emphasized the distinction between a new claim 
for an increased evaluation and a case (such as this) in 
which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation.  VA must 
assess the level of disability from the date of initial 
application and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim, a practice known 
as "staged rating."  In this case, the disability has not 
significantly changed and a uniform rating is warranted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The veteran has been rated under Diagnostic Code 7345.  The 
rating criteria for hepatitis under 38 C.F.R. § 4.114 have 
changed during the course of the claim.  In an opinion, the 
VA Office of General Counsel determined that when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability effective from the date the regulatory change is 
made effective.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

The veteran has had a 30 percent rating under the old 
criteria since the effective date of the award of 
compensation, March 1992.  Under the old criteria of 38 
C.F.R. § 4.114, Diagnostic Code 7345 (2000), infectious 
hepatitis productive of minimal liver damage, with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency, but necessitating dietary restriction 
or other therapeutic measures warrants a 30 percent 
evaluation.  A 60 percent evaluation is for assignment in 
cases of moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  A 100 percent rating is for assignment in cases 
of marked liver damage manifested by liver function tests and 
marked gastrointestinal symptoms, or with episodes of several 
weeks' duration, aggregating three or more a year, and 
accompanied by disabling symptoms requiring rest therapy.

In this case, the veteran has had active hepatitis.  He has 
been on course of treatment with Interferon, Ribaviron, 
Rebetron, and may be started on PegIntron.  His hepatitis C 
causes fatigue, gastrointestinal disturbance, some aching, 
and psychiatric problems.  VA examinations as well as the 
outpatient records document his complaints of 
gastrointestinal problems associated with the hepatitis C.  
The veteran reports that his hepatitis C necessitates a 
special diet and that is consistent with the record.  He is 
also on diet restriction for other disabilities.  

The veteran's liver damage has been described as mild and as 
"not that significant," although the latter term was not 
quantified further.  His liver damage has never been 
specifically described as being moderate.  However, a review 
of the evidence as a whole shows that his overall disability 
picture more nearly contemplates a 60 percent rating for 
moderate liver damage with disabling recurrent episodes of 
gastrointestinal disturbance, and fatigue.  As noted below, 
mental depression is separately service-connected as a 
secondary disorder.  

The record establishes that the veteran has gastrointestinal 
disturbance as related to hepatitis C, and fatigue.  However, 
a 100 percent rating is not warranted because marked liver 
damage manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy is not shown.  
The veteran's liver function tests have been in the upper 
limits of normal.  As noted, his liver damage was described 
as being mild or not that significant.  The veteran's 
gastrointestinal problems as related to hepatitis C have not 
required rest therapy nor have they been shown to be of 
several weeks' duration, aggregating three or more a year.  

38 C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 
7312, 7343, 7344, and 7345 were revised and Diagnostic Codes 
7351 and 7354 were added, effective from July 2, 2001.  
Effective July 2, 2001, Diagnostic Code 7345 was amended and 
is currently used to rate chronic liver disease without 
cirrhosis, excluding hepatitis C.  Diagnostic Code 7354 now 
contains criteria for evaluating hepatitis C.  Diagnostic 
Code 7311 is for residuals of liver injury, Diagnostic Code 
7312 is for cirrhosis, and Diagnostic Code 7313 is for liver 
abscess.

Hepatitis C is evaluated under Diagnostic Code 7354.  

A 60 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent evaluation is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  VA regulation also provide that sequelae, 
such as cirrhosis or malignancy of the liver, are to be 
evaluated under an appropriate diagnostic code, but the same 
signs and symptoms cannot be used as the basis for evaluation 
under DC 7354 and under a diagnostic code for sequelae.  38 
C.F.R. §§ 4.114; DC 7354, Note (1) (2004).

In this case, the veteran does not meet the criteria for a 
100 percent rating.  Although he has daily fatigue and 
malaise as well as pain, they are not near-constant and 
debilitating.  He does not have nausea, vomiting, anorexia, 
or arthralgia.  The veteran has reported having anorexia in 
the past, but there is no diagnosis of this in the record.  
He has lost weight at time, but this was also attributable to 
nonservice-connected gastrointestinal problems.  

Accordingly, the evidence supports a 60 percent rating for 
hepatitis C.  There is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Nicotine Dependence

In August 1991 VA medical records, it was noted that the 
veteran had been a smoker in the past, but had quit 13 years 
ago.  In June 1992, it was noted that the veteran had quit 
smoking in 1979.  

Subsequently, lay statements were received.  E.L., a buddy 
from service and thereafter, stated that the veteran smoked 
during service and after service until his 1979 heart 
procedure.  W.L., a friend who visited the veteran in 
California when the veteran was in the service, stated that 
he knew that the veteran smoked during and after service and 
then quit when he had his first heart procedure.  T.B., the 
veteran's sister in law, stated the same, that is, that the 
veteran smoked during service, thereafter, and then quit when 
he had his heart procedure in 1979.  

In a January 1998 letter, J.H., M.D., stated that he had 
evaluated the veteran that day.  The physician indicated that 
the veteran told him that he had begun to smoke constantly 
while he was in service.  He gave a history of having been 
told by a superior officer of how to smoke properly.  He 
indicated that the veteran quit in 1979.  The physician 
stated that it was his opinion that smoking had contributed 
to the veteran's arteriosclerotic heart disease and had a 
negative influence on the veteran's peptic ulcer disease.  

Treatise evidence has been submitted which shows that 
cigarette smoking is addictive, that cigarette smoking can 
aggravate GERD, and that nicotine has been linked to heart 
disease.  

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. § 
1103(a), which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  38 U.S.C. § 1103(b) provides that 
nothing in subsection (a) shall be construed as precluding 
the establishment of service connection for a disability 
which is otherwise shown to have been incurred or aggravated 
in service, or within the presumptive period as specified 
under law.  See also 38 C.F.R. § 3.300(b).

By its terms, 38 U.S.C. § 1103(a) is applicable only to 
claims filed after June 9, 1998.  Because the veteran's claim 
was received prior to that date, the statute does not apply 
in his case, and prior opinions of VA's General Counsel 
permitting service connection based on tobacco use during 
service apply.

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93 (January 13, 1993), 
published at 58 Fed. Reg. 42,756 (1993).

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997), published at 62 Fed. Reg. 37,954 (1997).

In a May 5, 1997 VA memorandum to VA's General Counsel, the 
Under Secretary of Health affirmed that nicotine dependence 
may be considered a disease for VA benefit purposes.


Arteriosclerotic Cardiovascular Disease, Status Post Bypass 
Graft Surgery, and Gastric Ulcer Condition

The veteran asserts that he began smoking cigarettes during 
service.  He maintains that he continued to smoke after 
service until he underwent heart surgery in 1979.  He asserts 
that the smoking caused or contributed to cause his heart 
disease and gastric ulcer condition.  

As noted above, VA's General Counsel has held that direct 
service connection for disability may be established if the 
evidence establishes that injury or disease resulted from 
tobacco use during active service.  

In this case, service medical records are unavailable.  Lay 
evidence shows that the veteran smoked during service and 
after service.  However, the lay evidence is not competent so 
it cannot establish that the veteran has injury or disease 
which resulted from tobacco use during active service.  See 
Espiritu.  Likewise, while the veteran is competent to state 
that he smoked, he is not competent to state that he has 
injury or disease resulted from tobacco use during active 
service.  

In January 1998, a physician stated that it was his opinion 
that smoking had contributed to the veteran's 
arteriosclerotic heart disease and had a negative influence 
on the veteran's peptic ulcer disease.  The physician noted 
the inservice and post-service smoking history.  However, the 
physician did not opine that the veteran's smoking during 
active service, as opposed to subsequent to service, resulted 
in the claimed diseases.  The physician indicated that 
smoking generally contributed to the veteran's 
arteriosclerotic heart disease and had a negative influence 
on the veteran's peptic ulcer disease.  The physician clearly 
stated that it was the veteran's opinion that smoking lead to 
his claimed disease, but this was the veteran's opinion, the 
examiner did not provide an independent opinion to that 
effect.  He only stated that it was his opinion that smoking 
had contributed to the veteran's arteriosclerotic heart 
disease and had a negative influence on the veteran's peptic 
ulcer disease.  As noted, the Board does not dispute that 
statement, but accepts it as true.  However, it does not 
provide the competent nexus necessary to establish that the 
veteran has injury or disease resulted from tobacco use 
during active service.  

Treatise evidence shows that cigarette smoking is addictive, 
that cigarette smoking can aggravate GERD, and that nicotine 
has been linked to heart disease.  The Board notes that, with 
regard to medical treatise evidence, the Court has held that 
a medical article or treatise "can provide important support 
if the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
The Board concedes the validity and general applicability of 
the medical conclusions demonstrated by the submitted 
treatise evidence regarding the effects of cigarette smoking 
on heart disease and GERD.  This medical treatise evidence is 
not dispositive of the claims on appeal, however, in that it 
does not purport to speak to the specific facts of the 
veteran's case, such as his history of tobacco use, and, 
moreover, cannot serve to provide a basis of entitlement 
where none can be shown by application of governing VA laws 
and regulations concerning tobacco use and nicotine 
dependence to the facts of the veteran's case.

In addition, as noted, the VA General Counsel has found that 
a determination as to whether service connection for 
disability attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service.  

In this case, the veteran has not been diagnosed as having 
nicotine dependence during service or thereafter.  The Board 
emphasizes that absent a diagnosis of nicotine dependence 
that has been attributed by competent evidence to the 
veteran's active service period, there is no basis of 
entitlement to service connection for nicotine dependence 
itself.  

The Board accepts the competent evidence showing that the 
veteran's smoking contributed to his heart disease and GERD.  
However, there is no competent evidence that the veteran's 
inservice smoking resulted in current diseases or that he has 
ever had nicotine dependence.  In sum, the competent evidence 
does not establish that inservice smoking caused post-service 
cardiovascular disease and gastric ulcer condition or that 
the veteran had nicotine dependence.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims on appeal, and that 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107.





1151 Claims

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of § 17.32 of 
this chapter.  To establish that the provision of training 
and rehabilitation services or a CWT program proximately 
caused a veteran's additional disability or death, it must be 
shown that the veteran's participation in an essential 
activity or function of the training, services, or CWT 
program provided or authorized by VA proximately caused the 
disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and 
(iii) whose day-to-day activities are subject to supervision 
by the Secretary of Veterans Affairs.  A Department facility 
is a facility over which the Secretary of Veterans Affairs 
has direct jurisdiction.  

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Under the old criteria, when a veteran suffers additional 
disability or death as the result of training, hospital care, 
medical or surgical treatment, or an examination furnished by 
VA, disability compensation shall be awarded in the same 
manner as if such additional disability or death were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
For claims filed prior to October 1, 1997, a veteran is not 
required to show fault or negligence in medical treatment.  
Essentially, all additional disability resulting from VA 
treatment, except for a few narrowly prescribed exceptions, 
may be compensated under 38 U.S.C.A. § 1151.  See Brown v. 
Gardner, 115 S.Ct. 552 (1994).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

The evidence must show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1),(2).

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

In a precedent opinion dated December 31, 1997, the Acting 
General Counsel of VA concluded that the term "all claims for 
benefits under 38 U.S.C. § 1151, which governs benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGPREC 40-97 (December 31, 1997).  Additionally, 
in a General Counsel opinion, which was issued prior to the 
December 1997 opinion, the Office of General Counsel 
determined that compensation under 38 U.S.C.A. § 1151 for 
injuries suffered "as a result of . . . hospitalization" was 
not limited to injuries resulting from the provision of 
hospital care and treatment, but may encompass injuries 
resulting from the risks created by any circumstances or 
incidents of hospitalization.  VAOPGCPREC 7-97 (January 29, 
1997).


Depression

In January 1998, the veteran claimed that he had major 
depression, secondary to his hepatitis C.  

As noted, effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  

Compensation for major depression with an associated sleep 
disorder may be granted under 38 U.S.C.A. § 1151, if the 
evidence establishes that major depression is the "proximate 
result" of or a "secondary condition" to the hepatitis C.  

The veteran has been diagnosed as having major depression.  
In February 1998, the veteran was afforded a VA psychiatric 
examination.  Mental status examination resulted in a 
diagnosis of major depression, severe.  The Axis III 
diagnoses were coronary artery disease and hepatitis C and 
the Axis IV diagnoses included illness.  The Board notes that 
the examiner essentially related the veteran's major 
depression to his hepatitis C.  See Hernandez-Toyens v. West, 
11 Vet. App. 379 (1998).  This is consistent with the 
veteran's complaints during the examination and in the 
record.  

Thus, the veteran's major depression is attributable to his 
hepatitis C.  

In this case, the evidence shows that the veteran's current 
major depression is the proximate result of the veteran's 
hepatitis C, a disability which is compensated pursuant to 38 
U.S.C.A. § 1151.  The evidence supports the claim.  
Accordingly, it follows that the veteran is entitled to 
disability compensation for the additional disability of 
major depression under the provisions of 38 U.S.C.A. § 1151 
and 38 C.F.R. § 3.361.  


Bilateral Hearing Loss Disability

The veteran has hearing loss disability as contemplated under 
38 C.F.R. § 3.385.  His claim for hearing loss disability was 
received after October 1, 1997.  

The VA outpatient records document that the veteran reported 
that he suffered hearing loss after having Interferon 
treatment for his hepatitis C.  However, the veteran is not 
competent to state that the Interferon treatment is the cause 
of his hearing loss disability.  In support of his claim, the 
veteran has submitted periodical articles which state that 
Interferon treatment can result in hearing loss.  However, 
these articles do not specifically address the veteran's 
case.  There was no review by any medical professional of the 
veteran or of his medical records.  

In order to resolve whether the veteran had hearing loss 
disability due to his interferon treatment, he was afforded a 
VA examination which included a review of the claims file.  
The veteran reported that he had noticed hearing loss since 
his first interferon treatment.  The examiner noted that 
audiograms showed hearing loss disability.  The examiner 
noted that examination of the ears revealed a large 
perforation in the left ear.  The veteran reported that this 
perforation occurred when a VA physician inserted a tube in 
this ear for negative middle ear pressure.  The veteran 
stated that it would never heal.  He indicated that a VA 
physician told him that the healing tissue from around the 
perforation was removed.  The examiner indicated that the 
changes in the veteran's hearing were consistent with the 
perforation.  The examiner opined that the veteran's hearing 
loss disability was more likely than not unrelated to or 
aggravated by the veteran's hepatitis C or medications taken 
for it.  It was noted that the loss in part was due to the 
perforation.  

In sum, the veteran is competent to report that his hearing 
was worse after a certain date, i.e., after his Interferon 
treatment.  However, he is not competent to make the medical 
conclusion that Interferon treatment caused hearing loss 
disability.  Similarly, the veteran told examiners that such 
hearing loss disability originated with Interferon treatment, 
but they did not provide an independent opinion.  As such, 
those notations do not constitute competent medical evidence 
of causality.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  The competent 
opinion of record states that the veteran's hearing loss 
disability is not related to his hepatitis C and Interferon 
treatment.  This opinion is probative as it is by a medical 
professional and based on a review of the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Thus, the veteran's bilateral hearing loss disability is not 
related to his hepatitis C and the Interferon treatment.  As 
such, the veteran does not have additional disability, 
hearing loss disability, due to VA medical treatment as 
related to hepatitis C.  As such, there is no need to 
determine if there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA or an event not reasonably foreseeable.  
The Board has referred the issue of entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 for bilateral 
hearing loss disability as related to perforation of the left 
ear to the agency of AOJ for further action as this matter 
has not been considered by the AOJ.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.


Benign Prostatic Hypertrophy

This claim was received before October 1, 1997.  Thus, the 
former regulations apply.

The veteran maintains that a catheter inserted into his 
bladder during a heart catherization procedure resulted in 
genitourinary disability.  The veteran is not competent to 
determine the cause of any genitourinary disability.  To the 
extent that  the veteran told private and VA outpatient 
examiners that he had genitourinary disability which was 
related to the catheter procedure, none of those examiners 
provided an independent opinion.  As such, those notations do 
not constitute competent medical evidence of causality.  
LeShore; Reonal.  

In November 1993, a VA Chief of Surgical Services provided 
the following opinion.  The examiner indicated that he had 
reviewed pertinent records.  It was determined that the 
veteran did not have prostatitis as a result of the catheter 
procedure.  The physician limited his opinion to the 
disability of prostatitis.  In sum, this competent evidence 
established that prostatitis was not the result of the VA 
procedure.  

In March 1995 the veteran was afforded a VA genitourinary 
examination.  The examiner stated that the onset of the 
veteran's prostate symptoms began after his coronary artery 
bypass graft in 1979.  The current diagnosis was benign 
prostatic hypertrophy.  The RO thereafter indicated that 
benign prostatic hypertrophy was shown in 1980.  The Board 
accepts that benign prostatic hypertrophy was shown on a 1980 
cystoscopy.  

In sum, competent evidence state that although the veteran's 
prostate problems began after the coronary artery bypass 
graft procedure, the development of prostatitis was not the 
result of that procedure.  Benign prostatic hypertrophy began 
in 1980.  There is no competent evidence attributing the 
benign prostatic hypertrophy to the catheter procedure.  

Prior to surgery, the veteran did not have prostate 
disability.  The onset of prostate disability was after the 
1979 surgery.  In this case, the competent evidence does not 
show that the claimed additional disability is actually the 
result of the medical treatment rendered or the result of any 
risks created from the surgery performed.  The veteran did 
develop prostatitis, but a medical opinion determined that it 
was unrelated to the surgical procedure.  Likewise, the 
benign prostatic hypertrophy has not been attributed to the 
surgery.  

Thus, the veteran did not suffer additional disability, 
benign prostatic hypertrophy,  as the result of surgical 
treatment by VA.  Thus, compensation may not be awarded in 
the same manner as if such additional disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  


ORDER

A 60 percent rating for hepatitis C is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Benefits under the provisions of 38 U.S.C.A. § 1151 for major 
depression are granted.  

Compensation for bilateral hearing loss disability under the 
provisions of 38 U.S.C.A.  1151 is denied.  

Compensation for benign prostatic hypertrophy under the 
provisions of 38 U.S.C.A. § 1151 is denied.  


REMAND

As noted, the veteran submitted additional evidence without 
prior AOJ review.  This evidence should be reviewed in 
conjunction with the remaining claims by the AOJ.

The veteran has submitted periodical evidence which suggests 
that hepatitis C can cause diabetes mellitus.  There is no 
medical opinion of record.  The Board notes that assistance 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical opinion is 
necessary for the issue on appeal.  The examiner should be 
requested to opine as to whether the veteran's diabetes 
mellitus is causally related to his hepatitis C to include 
Interferon treatment.  

The Board emphasizes to the veteran that the information to 
be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655.  
This serves as notification of that regulation.

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, the veteran must submit that 
evidence to the AOJ.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination.  The examiner is 
requested to provide an opinion as to the 
following: whether the veteran's diabetes 
mellitus is related to his hepatitis C to 
include Interferon treatment.  The examiner 
must provide a report including complete 
rationales for all conclusions reached.

2.  If the claim is not resolved in favor of 
the veteran, the case should be returned 
after compliance with requisite appellate 
procedures to include the issuance of a 
supplemental statement of the case which 
addresses all evidence added to the claims 
file subsequent to the January 2004 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


